                     IN THE UNITED STATES DISTRICT COURT                   FILED
                         FOR THE DISTRICT OF MONTANA                      .1 28
                              MISSOULA DIVISION                             f,4N 2019
                                                                         Clerk
                                                                        Dist • · U.s c
                                                                        M' net Ot M ocirts
                                                                          issoCJJa D •o_
                                                                                       ntana
                                                                                    IV/Sion
 In the Matter of:                                    CV 19-18-M-DWM

 FREDRICK C. PAULSON, Owner of a
 2015 23' Supra Model SA450, HIN
 # ISRSA001E415, Colorado                                   ORDER
 Registration #CL2288GH, her engine,
 tackle, apparel, appurtenances, etc.

 For Exoneration from
 or Limitation of Liabiility


      On January 23, 2019, pursuant to 46 U.S.C. §§ 30501 to 30512 and Rule F

of the Supplemental Rules for Certain Admiralty and Maritime Claims and Asset

Forfeiture Actions, petitioner Fredrick C. Paulson filed a Complaint for

Exoneration from or Limitation of Liability for all claims for damages and injuries

resulting from a July 29, 2018 incident involving his 2015 23' Supra Model

SA450, HIN# ISRSA001E415 (the "Vessel") in the navigable waters of Lake

Powell. (See Compl., Doc. 1.) Among other things, Paulson seeks approval of the

Surety Bond he has deposited with the Court as security for his interest in the

Vessel, an injunction against all other actions against him or the Vessel for claims

resulting from the July 29, 2018 incident, and the publication of notice to all

potential claimants to answer the Complaint in this Court or be defaulted.

      IT IS ORDERED that, based on the Complaint's assertion that Fredrick C.
                                          1
Paulson's interest in the Vessel after the July 29, 2018 incident does not exceed

$95,000, the Surety Bond in that amount deposited with the Court for the benefit of

all claimants as security for his interest in the Vessel with six percent interest per

annum and costs pursuant to Rule F( 1) is APPROVED. Upon the motion of any

claimant, the Court shall cause the Vessel to be appraised and may order the

amount of the Surety Bond to be increased or reduced accordingly. Upon demand

by any claimant and after notice and hearing, the Court may order the amount of

the Surety Bond to be increased or reduced as necessary to carry out the provisions

of 46 U.S.C. § 30506 relating to loss oflife or bodily injury.

      IT IS FURTHER ORDERED that, except in the above-captioned case, the

commencement or continued prosecution of proceedings involving claims against

Fredrick C. Paulson or the Vessel arising out of the July 29, 2018 incident is

ENJOINED.

      IT IS FURTHER ORDERED that the Clerk of Court shall issue Notice to all

persons asserting claims with respect to which the Complaint seeks limitation

admonishing them to file their claims with this Court and serve a copy on Fredrick

C. Paulson on or before March 29, 2019, or be defaulted. The notice shall further

admonish claimants desiring to contest either the right to exoneration from or the

right to limitation of liability to file and serve an answer to the complaint unless

their claims have included an answer, or be defaulted.


                                           2
      IT IS FURTHER ORDERED that Fredrick C. Paulson shall publish the

Notice in the Flathead Beacon of Kalispell, Montana and the Lake Powell

Chronicle of Page, Arizona, once a week for four successive weeks, the last

publication to appear before March 29, 2019. Paulson shall mail copies of the

notice as required by Supplemental Rule F( 4) .
              . IL V
      DATED this ~48 . day of January, 2019.

                                                      /
                                       Donald Wj M lloy, District Judge
                                       United States ·strict Court




                                         3
